— Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 18, 1982, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentencing court did not abuse its discretion in determining, on the basis of the plea proceeding, the minutes of the hearing pursuant to CPL article 730, and the defendant’s testimony at the Huntley hearing, that the defendant’s motion to withdraw his plea on the ground that he was "not in his right mind” was without merit (see, People v Pica, 112 AD2d 325; People v Stubbs, 110 AD2d 725, 727; People v Kelsch, 96 AD2d 677, 678).
We have considered the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.